EXHIBIT WENDY’S/ARBY’S GROUP, INC. LIST OF SUBSIDIARIES AS OF December 28, 2008 Subsidiary State or Jurisdiction Under Which Organized Triarc Acquisition, LLC (formerly, Arby’s Acquisition, LLC) Delaware Arby’s Restaurant Holdings, LLC Delaware Triarc Restaurant Holdings, LLC Delaware Arby's Restaurant Group, Inc. Delaware RTM Acquisition Company, LLC Georgia Arby's Restaurant, LLC Delaware RTM, LLC Georgia RTMSC, LLC South Carolina RTM Savannah, LLC. Georgia RTM Georgia, LLC Georgia Franchise Associates, LLC Minnesota ARG Resources, LLC Georgia RTM Alabama, LLC Alabama RTM Gulf Coast, LLC Alabama RTM West, LLC California RTM Sea-Tac, LLC Washington RTM Portland, LLC Oregon RTM Indianapolis, LLC Ohio RTM Mid-America, LLC Indiana Arby's Support Center, LLC Delaware Arby's, LLC Delaware Arby's of Canada Inc. Ontario Arby's IP Holder Trust Delaware Sybra, LLC Michigan RTM Partners, LLC Georgia RTM Development Company, LLC Delaware RTM Operating Company, LLC Delaware RTM Operating Company of Canada, Inc. Ontario ARG Services, Inc. Colorado TCMG-MA, LLC Delaware Jurl Holdings, LLC(1) Delaware RCAC, LLC Delaware Madison West Associates Corp. Delaware 280 BT Holdings LLC(2) New York National Propane Corporation(3) Delaware NPC Holding Corporation Delaware Citrus Acquisition Corporation Florida Adams Packing Association, Inc. (formerly New Adams, Inc.) Delaware Home Furnishing Acquisition Corporation Delaware GVT Holdings, Inc. (4) Delaware TXL Corp. (formerly Graniteville Company) South Carolina SEPSCO, LLC Delaware 280 Holdings, LLC Delaware Wendy’s International Holdings, LLC Delaware Wendy’s International, Inc. Ohio Guam Holdings, Inc. Ohio Wendy’s Restaurants (Asia) Limited Hong Kong Wendcreek Venture (5) Florida Wendy’s Old Fashioned Hamburger Restaurants Pty. Ltd. Australia Restaurant Finance Corporation Ohio Café Express, LLC Delaware WBT GC, LLC Colorado BDJ 71112, LLC Ohio Wendy Restaurant, Inc. Delaware Wendy’s Old Fashioned Hamburgers of New York, Inc. Ohio Scioto Insurance Company Vermont Oldemark LLC Vermont Wendy’s of Denver, Inc. Colorado The New Bakery Co. of Ohio, Inc. Ohio NBCO Maintenance Corporation Ohio Wendy’s of N.E. Florida, Inc. Florida Wendy’s Restaurants of Canada Inc. Ontario Wendy’s Canadian Advertising Program, Inc. Ontario TIMWEN Partnership (6) Ontario The Wendy’s National Advertising Program, Inc. Ohio 256 Gift Card Inc. Colorado (1)99.7% capital interest owned by Wendy’s/Arby’s Group, Inc. (the “Company”).Certain former members of management of the Company have been granted an equity interest in Jurl Holdings, LLC (“Jurl”) representing in the aggregate a 0.30% capital interest in Jurl and up to a 15% profits interest in Jurl’s interest in Jurlique. (2) 80.1% owned by Madison West Associates Corp. (“Madison West”), 11.3% owned by affiliates of the Company and 8.6% owned by unaffiliated third parties. (3) 24.3% owned by SEPSCO, LLC and 75.7% owned by the Company. (4) 50% owned by the Company and 50% owned by SEPSCO, LLC. (5) 50% owned by Wendy’s International, Inc. (6) 50% owned by Wendy’s Restaurants of Canada, Inc.
